CASE NO.   PD-0511-15

          ALVIN PETER HENRY, Jr.               §
               Petitioner,                     §    INr:.THE COURT OF CRIMINAL

          v.                                   §    APPEALS OF TEXAS.rt-fiSeEr^EL bii\j
      FILED1^STATE OF TEXAS,                   §
COURT OF CRlMlNALtfW*»dant.                    §                         JUL 10 2015
      JUL 10 us               motion TO suspend rule 68.4(:j)        Abel Acosta. Clerl
    Abel ACOSta, Q3©#ES NOW, Alvin Peter Henry, Jr. Petitioner in the above
          styled and numbered cause, and files, his motion to request for

          rule 68.4(j) to be suspended from the requirement in his filing
          process, and shows this Honorable Court GOOD CAUSE TO GRANT this

          motion as    follows:

                  1* Petitioner is currently incarcerated in the TDCJ-CID

          Coffield unit in Anderson county, Texas, and is indigent.

                  2* The Coffield unit does not allow for inmates to make

          copies, and does not have a coping machine accessable to inmate.

                  3* Petitioner does not have counsel for his help, whom

          could provide a copy to this Honorable Court.

                  4* In the Texas Rules of Appellate Procedure rule 68.4(j),
          tells us that "the Petition must contain a copy of any opinion of

          the court of appeals."     Petitioner only has one copy of the Sixth

          District Court of Appeals, in which it is the original, and the

          Petitioner has no plausable way or mean to obtain an additional

          copy to send with his Petition for Discretionary Review at hand.

                  5* This Honorable Court has granted the Petitioner's motion

          to suspend rule 9.3(b) on May 4, 2015, to file a single copy and
j         the Petitioner is imploring this Honorable Court to also suspend
          rule 68.4(j)—as It did with the number of copies to be filed.

                                          page 1
                                PRAYER

        Petitioner prays that this Honorable Court will GRANT this

motion, and allow the Petitioner to proceed without the accom

pany of the Sixth District Court of Appeals' Opinion, and ORDER
the CLERK of the Court to make and provide all parties with a
copy of the Memorandum Opinion.

                          INMATE DECLARATION

        I, Alvin Peter Henry, Jr., TDCJ #01935874, being incarcerated

in the TDCJ-CID Coffield unit in Anderson Courty, Texas, declares
that the foregoing is true and correct under the penalty of pur-
jury.     EXECUTED THIS DAY OF JULY 7, 2015.


                                   ALVIN PETER HENRY, JR.
                                   #01935874-Coffield unit
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.



                           PROOF OF MAILING


        I, Alvin Peter Henry, Jr., TDCJ #01935874, being incarcerated

in the TDCJ-CID Coffield unit in Anderson Courty, Texas, declares

that I have placed this said motion to suspend rule 68.4(j) in
the internal mailing system, at the Coffield unit, on July 7, '.?.'"'.

2015.    This is true and correct under the penalty of purjury.
EXECUTED THIS DAY OF JULY 7, 2015,

                                    c/llhs
                                   ALVIN PETER HENRY, Jr.
                                   #01935874-Coffield unit
                                   2661 FM 2054
                                   Tenn.colony, Tx. 75884
                                  Pro    se



                             page 2 of 2